7$1*fS«p

COA#       08-14-00026-CR                      OFFENSE:         21.1

           Antonio Mejia Ruiz v. The
STYLE: State of Texas                          COUNTY:          Collin

COA DISPOSITION:       Affirm                  TRIAL COURT:     296th District Court


DATE: 5/29/2015                 Publish: No    TC CASE #:       296-82375-2012




                     IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Antonio Mejia Ruiz v. The State
STYLE:    of Texas                                   CCA#:



         APPELLANT^                 Petition         CCA Disposition:    ni±j£L
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:.
DATE:        /pjl/f/j#/r                             SIGNED:                     PC:

JUDGE:               C(jAju&41~-                     PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: